Citation Nr: 9900428	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to December 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

In December 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that fibromyalgia is the result of 
mononucleosis in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
fibromyalgia.  


FINDING OF FACT

There is no competent evidence linking fibromyalgia to 
service.  


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
fibromyalgia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, 10 Vet. 
App. at 498.

Medical records associated with the claims file suggest the 
presence of fibromyalgia.  An August 1995 letter from the 
veterans treating physician, for instance, reflects that he 
began treating the veteran for fibromyalgia in 1994, at which 
time the veteran reported a five year history of that 
disease.  Service medical records, however, do not contain 
any reference to fibromyalgia, and the claims file does not 
reflect the presence of a medical opinion linking 
fibromyalgia to service.  Moreover, the history related in 
the August 1995 letter suggests a date of onset many years 
after the veterans active service.  

The veteran does not, however, allege that fibromyalgia had 
its onset in service.  She argues instead, that fibromyalgia 
is the result of mononucleosis suffered in service.  The 
veteran points in particular to literature she has submitted 
suggesting that medical concepts of chronic fatigue have been 
associated with diagnoses of  mononucleosis as well as 
fibromyalgia and that immune dysfunction syndrome can 
resemble either of those diseases.  There is no medical 
evidence, however, that either mononucleosis or fibromyalgia 
was misdiagnosed in the veterans case.  Moreover, even if 
the evidence presented by the veteran can be interpreted as 
suggesting that fibromyalgia may, in certain circumstances, 
be attributable to mononucleosis, any such conclusions 
constitute no more than an abstract statement of possible 
etiological relationships.  The veteran has presented no 
competent evidence, however, suggesting that in her 
particular case there is any likelihood that fibromyalgia, in 
fact, constitutes an ongoing manifestation of an earlier 
episode of mononucleosis or that an etiological relationship 
otherwise exists between a current disorder and a disease 
previously suffered in service.  

In fact, a June 1996 examiners opinion suggests just the 
contrary.  That opinion reflects that although an association 
between the two diseases cannot be totally ruled out, such an 
association is unlikely.  That opinion, therefore, which 
affirmatively suggests the lack of an etiological 
relationship between the diseases in question does not render 
the veterans claim well grounded.  

Although the veteran is free to proffer he own opinion 
concerning the etiology of her disease, [w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a).  Caluza, 7 Vet. App. at 504.  Without competent 
evidence linking a current disability to service, the 
veterans claim is not well grounded.  


ORDER

A claim for service connection for fibromyalgia is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
